Case: 21-40580     Document: 00516329391         Page: 1     Date Filed: 05/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 23, 2022
                                  No. 21-40580
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jorge Arturo Gonzalez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 7:19-CR-1980-2


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Jorge Arturo Gonzalez pleaded guilty of conspiracy to possess with
   intent to distribute 500 grams or more of cocaine, and he was sentenced




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40580        Document: 00516329391         Page: 2     Date Filed: 05/23/2022




                                     No. 21-40580


   within the guidelines range to a 235-month term of imprisonment and to a
   four-year period of supervised release. He challenges his sentence only.
             A district court’s interpretation and application of the Sentencing
   Guidelines is subject to de novo review, while factual findings are reviewed
   for clear error. United States v. Zuniga, 720 F.3d 587, 590 (5th Cir. 2013). “A
   factual finding is not clearly erroneous if it is plausible in light of the record
   read as a whole.” Id. We will not find clear error unless a “review of the
   record results in a definite and firm conviction that a mistake has been
   committed.” Id. (internal quotation marks and citation omitted).
             The facts are that Gonzalez’s co-conspirator was arrested when she
   attempted to smuggle cocaine across the border with Mexico; that the co-
   conspirator agreed to cooperate and participated in a controlled delivery to
   Gonzalez’s apartment; and that the controlled delivery led to Gonzalez’s
   arrest and conviction.
                                 Threat Enhancement
             Gonzalez contends that the district court erred in enhancing the
   sentence under U.S.S.G. § 2D1.1(b)(2) because Gonzalez uttered a threat
   that was overheard by his co-conspirator related to her cooperation with the
   Government. The argument is (1) that the fact that the threat was made was
   not proven by reliable evidence and was uncorroborated; (2) that the threat
   was not credible because Gonzalez and the co-conspirator were detained; and
   (3) that the enhancement does not apply because the threat was not made
   during the drug trafficking offense.
             Subsequently, there was a drive-by shooting at the co-conspirator’s
   residence in Mexico, where her parents and child lived. A bullet was left on
   which the co-conspirator’s name had been written, and the family dog was
   killed.




                                           2
Case: 21-40580       Document: 00516329391           Page: 3     Date Filed: 05/23/2022




                                      No. 21-40580


          On this record, the district court’s finding that Gonzalez had
   threatened the co-conspirator was plausible and therefore was not clearly
   erroneous. See Zuniga, 720 F.3d at 590. Gonzalez’s contention that the
   threat must be made during the offense is without merit. See United States v.
   Barrera, 697 F. App’x 373, 373-74 (5th Cir. 2017); see also United States v.
   Chavez-Luna, 779 F. App’x 242, 243 (5th Cir. 2019) (finding no plain error
   in imposing enhancement because threat was part of relevant conduct);
   United States v. Teague, 772 F. App’x 149, 150 (5th Cir. 2019) (finding no
   clear error where threat was part of relevant conduct); United States v. Torres,
   694 F. App’x 937, 939, 942 (5th Cir. 2017) (affirming enhancement,
   reasoning that coconspirator’s threats were relevant conduct). 1 Gonzalez’s
   threat and the drive-by shooting both were relevant conduct and provide a
   basis for imposition of the threat enhancement.                     See U.S.S.G.
   § 1B1.3(a)(1)(A) & (B).
                          Obstruction of Justice Enhancement
          Next, Gonzalez contends that the district court erred in enhancing the
   sentence under U.S.S.G. § 3C1.1 for obstruction of justice related to the
   threat made to the co-conspirator. Gonzalez asserts that there was no
   showing that the threat materially hindered the investigation. The district
   court determined implicitly that the purpose of the threat was to dissuade the
   co-conspirator from cooperating. Gonzalez argues obliquely that imposition
   of the threat enhancement and the enhancement for obstruction of justice
   involve improper double counting. Sections 2D1.1(b)(2) and 3C1.1 do not
   expressly prohibit dual application. See United States v. Luna, 165 F.3d 316,
   323 (5th Cir. 1999) (holding that double counting is permitted unless


          1
             Unpublished opinions issued in or after 1996 “are not precedent” except in
   limited circumstances, 5TH CIR. R. 47.5.4, but they “may be persuasive authority,”
   Ballard v. Burton, 444 F.3d 391, 401 n.7 (5th Cir. 2006).




                                            3
Case: 21-40580      Document: 00516329391            Page: 4   Date Filed: 05/23/2022




                                      No. 21-40580


   expressly prohibited). The district court did not clearly err in imposing the
   obstruction-of-justice enhancement. See United States v. Guidry, 960 F.3d
   676, 681 (5th Cir.), cert. denied, 141 S. Ct. 602 (2020).
                              Acceptance of Responsibility
          The district court erred, Gonzalez contends, in refusing to reduce the
   offense level for acceptance of responsibility because Gonzalez had
   obstructed justice. Gonzalez asserts that he pleaded guilty and provided a
   statement accepting responsibility. Gonzalez has not shown that the district
   court’s ruling was “without foundation.” United States v. Leontaritis, 977
   F.3d 447, 453 (5th Cir. 2020), cert. denied, 142 S. Ct. 335 (2021).

                           Calculation of Base Offense Level

          Gonzalez contends that the district court erred in determining his base
   offense level. The base offense level was determined on the basis of the 2.97
   kilograms (net weight) of cocaine involved in the instant offense, the co-
   conspirator’s statement regarding previous deliveries to Gonzalez’s
   apartment, and five additional kilograms of cocaine observed on the video
   evidence retrieved from Gonzalez’s cell phones. The district court’s drug
   quantity finding is plausible in light of the record as a whole and, therefore,
   was not clearly erroneous. See United States v. Lucio, 985 F.3d 482, 485 (5th
   Cir.), cert. denied, 142 S. Ct. 177 (2021).

                                Weapons Enhancement

          The district court erred, Gonzalez contends, in enhancing the
   sentence under U.S.S.G. § 2D1.1(b)(1) because a dangerous weapon was
   possessed.    The record shows that Gonzalez kept firearms inside his
   residence, which was used for drug distribution, and in the proximity of drug
   paraphernalia. See United States v. Juluke, 426 F.3d 323, 328 (5th Cir. 2005);
   United States v. Caicedo, 103 F.3d 410, 412 (5th Cir. 1997). The district court




                                            4
Case: 21-40580      Document: 00516329391             Page: 5   Date Filed: 05/23/2022




                                       No. 21-40580


   did not clearly err in imposing the enhancement. See United States v. Vital,
   68 F.3d 114, 119 (5th Cir. 1995).

                             Mitigating Role Adjustment

          Gonzalez next asserts that he should have received a mitigating role
   adjustment under U.S.S.G. § 3B1.2. Gonzalez had the burden of showing
   that the adjustment was appropriate. See United States v. Castro, 843 F.3d
   608, 613 (5th Cir. 2016). Gonzalez asserts that his role in the offense was
   merely to receive and store narcotics. Gonzalez did not debrief, however,
   and he has not met his burden of showing that the adjustment was
   appropriate. See id. The district court thoroughly explained its ruling, and it
   did not clearly err in refusing to grant a role reduction. See United States v.
   Escobar, 866 F.3d 333, 335-36 (5th Cir. 2017).

                              Maintenance of Premises

          Finally, Gonzalez contends that the district court erred in enhancing
   the sentence under U.S.S.G. § 2D1.1(b)(12) for maintenance of premises.
   Our review is for clear error. See United States v. Galicia, 983 F.3d 842, 843
   (5th Cir. 2020). The evidence showed that Gonzalez possessed substantial
   quantities of drugs in his apartment on multiple occasions over an extended
   period; that he had received multiple deliveries of drugs there; and that drug
   paraphernalia, weapons and ammunition, and drug-related financial records
   were found there. The district court’s finding was not clearly erroneous. See
   Galicia, 983 F.3d at 844-45.

          The judgment is AFFIRMED.




                                            5